UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-2394


JESSE G. YATES, III; MELISSA LONG YATES,

                  Plaintiffs - Appellants,

          v.

JULIE GARRISON,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.       Richard L.
Voorhees, District Judge. (5:14-cv-00068-RLV-DSC)


Submitted:   April 23, 2015                  Decided: April 27, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jesse G. Yates, III, Melissa Long Yates, Appellants Pro Se.
Richard   Caldarone,  Joan   Iris   Oppenheimer,  UNITED STATES
DEPARTMENT OF JUSTICE, Washington D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jesse   G.    Yates,      III,   and       Melissa    Long   Yates      appeal   the

district court’s order denying relief on their complaint filed

pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971) and related claims.                               We have

reviewed the record and find no reversible error.                          Accordingly,

we affirm for the reasons stated by the district court.                            Yates

v. Garrison, No. 5:14-cv-00068-RLV-DSC (W.D.N.C. Nov. 20, 2014).

We   deny   the    Yateses’     motion   to       strike    the    informal     response

brief and we dispense with oral argument because the facts and

legal    contentions      are    adequately         presented      in   the    materials

before   this     court   and    argument        would     not   aid    the   decisional

process.



                                                                                AFFIRMED




                                             2